5th The Court being Opened according to Adjournm* the Preparitory Examinations were read, and also other Papers produced in Court and then John Mulder comes into Court, Claims of the Cargo of s3 Sloop Viz* One Chest of looking Glasses, two Cases of Olives, two Cases of Brandy eight Robles of Twine, One Case of Vinegar, One Bale of Ticken and Cotton, One Bale of sundry Dry Goods, One Bale of ready made Shirts and two Casks of Reasons quantity about Fifty Pound Weight as the property of himself and the Sloop with her Tackle Apparel Furniture and Guns he Claims for Benjamin Moter and his three Sons, Abraham, Aaron and Moses all of Curacoa Merchants who are Subjects of the high and mighty Lords the States General of the United Netherlands, And all the rest of the Cargo of said Sloop he Claims in behalf of the said Abraham and Aaron Moter After which the said John Mulder made Oath to the same Whereupon the Proponents at the Claimants request agreed that the Claimants shou’d be allowed to support his Claim without giving Security to pay Double Costs if the Sloop and Goods Libelled against be Adjudged a lawfull Prize according to the Law in that Case provided And the Claimant at the same time agreed immediately to proceed to the Trial of the Merit of the Cause, and then Cap* Bull Attorney for the Claim* entered his Plea, And after several Pleas by the Attornies on both sides the Court is Adjourned to Wednesday the 13*11 Inst* at 9 aClock A: M
[Minute Book, 1740-1743]
No. 9. The respond* John Mulder comes in and defends and for Plea saith, the afores3 Vessel furniture Moneys, Merchandize and Negroes, belong to the Several Persons for whom he Claims them and that they ought not to *192be Condemned as Prize as is prayed for, but ought to be acquitted and he allowed his Costs
Henry Bull Atty pro Defend*
[Admiralty Papers, I, 57]